Exhibit 10.1

 

EXECUTION COPY

 

 

 

Published CUSIP Number:                                 

 

CREDIT AGREEMENT

 

Dated as of August 24, 2011

 

among

 

DPL INC.,

as the Borrower,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

BANK OF AMERICA, N.A., FIFTH THIRD BANK and U.S. BANK, NATIONAL ASSOCIATION,

 

as Co-Syndication Agents

 

BANK OF AMERICA, N.A.,

as Documentation Agent

 

and

 

The Other Lenders Party Hereto

 

 

 

PNC CAPITAL MARKETS LLC

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Joint Lead Arrangers and Joint Book Managers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

23

1.03

Accounting Terms

24

1.04

Rounding

25

1.05

Times of Day

25

 

 

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

25

 

 

 

2.01

Term Loans

25

2.02

Borrowings, Conversions and Continuations of Loans

25

2.03

[Intentionally Omitted]

27

2.04

[Intentionally Omitted]

27

2.05

Prepayments

27

2.06

Termination of Commitments

28

2.07

Repayment of Loans

29

2.08

Interest

29

2.09

Fees

30

2.10

Computation of Interest and Fees

30

2.11

Evidence of Debt

31

2.12

Payments Generally; Administrative Agent’s Clawback

31

2.13

Sharing of Payments by Lenders

33

2.14

[Intentionally Omitted]

33

2.15

[Intentionally Omitted]

33

2.16

Defaulting Lenders

34

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

35

 

 

 

3.01

Taxes

35

3.02

Illegality

39

3.03

Inability to Determine Rates

40

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

40

3.05

Compensation for Losses

42

3.06

Mitigation Obligations; Replacement of Lenders

42

3.07

Survival

43

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

43

 

 

 

4.01

Conditions of Initial Credit Extension

43

4.02

Conditions to all Credit Extensions

44

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

45

 

 

 

5.01

Existence, Qualification and Power

45

5.02

Authorization; No Contravention

45

 

i

--------------------------------------------------------------------------------


 

5.03

Governmental Authorization; Other Consents

45

5.04

Binding Effect

46

5.05

Financial Statements; No Material Adverse Effect

46

5.06

Litigation

47

5.07

No Default

47

5.08

Ownership of Property

47

5.09

Environmental Compliance

47

5.10

Insurance

48

5.11

Taxes

48

5.12

ERISA Compliance

48

5.13

Subsidiaries

49

5.14

Margin Regulations; Investment Company Act; Federal Power Act

49

5.15

Disclosure

50

5.16

Compliance with Laws

50

5.17

Intellectual Property; Licenses, Etc.

50

5.18

Solvency

50

5.19

Employment Matters

50

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

51

 

 

 

6.01

Financial Statements

51

6.02

Certificates; Other Information

52

6.03

Notices

53

6.04

Payment of Taxes and Claims

54

6.05

Preservation of Existence, Etc.

54

6.06

Maintenance of Properties

54

6.07

Maintenance of Insurance

54

6.08

Compliance with Laws

55

6.09

Books and Records

55

6.10

Inspection Rights

55

6.11

Use of Proceeds

55

6.12

Senior Debt

55

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

56

 

 

 

7.01

Liens

56

7.02

Investments

58

7.03

Fundamental Changes

59

7.04

Dispositions

59

7.05

Change in Nature of Business

60

7.06

Transactions with Affiliates

60

7.07

Burdensome Agreements

61

7.08

Swap Agreements

61

7.09

Use of Proceeds

61

7.10

Accounting Changes

61

7.11

Financial Covenant

61

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

61

 

 

 

8.01

Events of Default

61

8.02

Remedies Upon Event of Default

64

8.03

Application of Funds

64

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

65

 

 

 

9.01

Appointment and Authority

65

9.02

Rights as a Lender

65

9.03

Exculpatory Provisions

65

9.04

Reliance by Administrative Agent

66

9.05

Delegation of Duties

67

9.06

Resignation of Administrative Agent

67

9.07

Non-Reliance on Administrative Agent and Other Lenders

68

9.08

No Other Duties, Etc.

68

9.09

Administrative Agent May File Proofs of Claim

68

 

 

 

ARTICLE X.

MISCELLANEOUS

69

 

 

 

10.01

Amendments, Etc.

69

10.02

Notices; Effectiveness; Electronic Communication

70

10.03

No Waiver; Cumulative Remedies; Enforcement

72

10.04

Expenses; Indemnity; Damage Waiver

73

10.05

Payments Set Aside

75

10.06

Successors and Assigns

75

10.07

Treatment of Certain Information; Confidentiality

79

10.08

Right of Setoff

80

10.09

Interest Rate Limitation

81

10.10

Counterparts; Integration; Effectiveness

81

10.11

Survival of Representations and Warranties

81

10.12

Severability

82

10.13

Replacement of Lenders

82

10.14

Governing Law; Jurisdiction; Etc.

83

10.15

Waiver of Jury Trial

84

10.16

No Advisory or Fiduciary Responsibility

84

10.17

Electronic Execution of Assignments and Certain Other Documents

85

10.18

USA PATRIOT Act

85

 

 

 

SIGNATURES

S-1

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01         Commitments and Applicable Percentages

5.13         List of Subsidiaries

7.01         Existing Liens

7.02         Existing Investments

10.02       Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A-           Term Loan Notice

B             Note

C             Compliance Certificate

D-1          Assignment and Assumption

D-2          Administrative Questionnaire

E              Opinions

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as may by hereafter amended, supplemented or otherwise
modified from time to time, the “Agreement”) is entered into as of August 24,
2011, among DPL Inc., an Ohio corporation (the “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), PNC BANK, NATIONAL ASSOCIATION (“PNC Bank”), as Administrative Agent,
BANK OF AMERICA, N.A., FIFTH THIRD BANK and U.S. BANK, NATIONAL ASSOCIATION, as
Co-Syndication Agents and BANK OF AMERICA, N.A., as Documentation Agent.

 

The Borrower has requested that the Lenders provide a term credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquisition” means any acquisition (a) on a going concern basis (whether by
purchase, merger or otherwise) of assets constituting a business or a division
or line of business of a Person that is not a Subsidiary of the Borrower or
(b) of a majority of the outstanding Equity Interests in any such Person
(whether by merger, stock purchase or otherwise).

 

“Acquisition Transaction” means the acquisition by AES or any subsidiary
thereof, of at least a majority of the outstanding stock of the Borrower.

 

“Act” has the meaning specified in Section 10.18.

 

“Administrative Agent” means PNC Bank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“AES” means The AES Corporation.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Loan Facility
represented by (i) at any time during the Availability Period, such Lender’s
Commitment at such time and (ii) thereafter, the principal amount of such
Lender’s Loans at such time subject to adjustment as provided in Section 2.16. 
If the commitment of each Lender to make Loans has been terminated pursuant to
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments.  The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Ratings as set forth below:

 

Applicable Rate

 

Pricing
Level

 

Ratings
S&P/Moody’s/Fitch

 

Undrawn
Fee

 

Eurodollar
Rate +

 

Base Rate +

 

1

 

A/A2/A or higher

 

0.100

%

1.000

%

0.000

%

2

 

A-/A3/A-

 

0.150

%

1.125

%

0.125

%

3

 

BBB+/Baa1/BBB+

 

0.200

%

1.250

%

0.250

%

4

 

BBB/Baa2/BBB

 

0.250

%

1.500

%

0.500

%

5

 

BBB-/Baa3/BBB-

 

0.300

%

1.750

%

0.750

%

6

 

BB+/Ba1/BB+

 

0.350

%

2.000

%

1.000

%

7

 

BB/Ba2/BB or lower

 

0.400

%

2.250

%

1.250

%

 

If each of the respective Ratings issued by the Rating Agencies differs by at
least one level, then the Pricing Level for the intermediate of such Ratings
shall apply.  If two of the Rating Agencies

 

2

--------------------------------------------------------------------------------


 

issue a Rating at the same level and one of the Rating Agencies issues a Rating
at a different level, then the Pricing Level for the Ratings at the same level
shall apply.  If only two of the Rating Agencies issue a Rating and there is a
split in Ratings of more than one level, then the intermediate Pricing Level
that is the midpoint between the two Ratings shall apply (or if there is no
midpoint, then the highest intermediate Pricing Level shall apply (with the
Rating for Pricing Level 1 being the highest and the Rating for Pricing Level 7
being the lowest)).  If only two of the Rating Agencies issue a Rating and such
Ratings differ by one level, then the Pricing Level for the higher of such
Ratings shall apply.  If the Borrower has only one Rating, the Pricing Level for
such Rating shall apply.  If the Borrower does not have any Rating, Pricing
Level 7 shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Ratings
specified in the certificate delivered pursuant to Section 4.01(a)(vi). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in any Rating shall be effective during the period commencing
on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change. 
Notwithstanding the foregoing, at any time that an Event of Default exists,
Pricing Level 7 shall apply.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender
(other than any Defaulting Lender), (b) an Affiliate of a Lender (other than any
Defaulting Lender) or (c) an entity or an Affiliate of an entity that
administers or manages a Lender (other than any Defaulting Lender).

 

“Arrangers” means PNC Capital Markets LLC and Merrill Lynch, Pierce, Fenner and
Smith Incorporated, each in its capacity as a joint lead arranger and joint book
manager.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D-1 or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited condensed consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2010, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) March 31, 2013, (b) the date of consummation of the
Acquisition Transaction, (c)

 

3

--------------------------------------------------------------------------------


 

the date of termination of the Aggregate Commitments pursuant to Section 2.06,
and (d) the date of termination of the commitment of each Lender to make Loans
pursuant to Section 8.02.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Open Rate on such date plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by PNC
Bank as its “prime rate,” and (c) the Eurodollar Rate plus 1%.  The “prime rate”
is the interest rate per annum announced from time to time by the Administrative
Agent at the Administrative Agent’s Office as its then prime rate, which rate
may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.  Any change in the “prime rate”
shall take effect at the opening of business on the day such change is
announced.  Any change in such prime rate announced by the Administrative Agent
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
or in New York, New York, and, if such day relates to any Eurodollar Rate Loan,
means any such day that is also a London Banking Day.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by such Person, as lessee, that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capitalized Lease Obligations” means all obligations under Capital Leases of
the Borrower or any of its Subsidiaries in each case taken at the amount thereof
accounted for as liabilities and identified as “capital lease obligations” (or
any similar words) on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives

 

4

--------------------------------------------------------------------------------


 

thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

 

“Change of Control” means:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) other
than AES (directly or indirectly) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

 

(b)           during any period of 12 consecutive months, a majority of the
members (excluding vacancies) of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

5

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period, (iv) other non-recurring expenses of the
Borrower and its Subsidiaries reducing such Consolidated Net Income (x) which do
not represent a cash item in such period or (y) which are cash items in such
period that were incurred as a result of (A) the Acquisition Transaction, (B)
the early termination of Borrower’s Capital Trust II Indebtedness or (C)
termination of existing swap contracts (it being understood that cash charges
described in this clause (C) will not exceed $50,000,000 in the aggregate), and
(v) all other non-cash items reducing Consolidated Net Income for such period,
and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Borrower and its Subsidiaries for such period and (ii) all
non-cash items increasing Consolidated Net Income for such period.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income (or loss), without
deduction for minority interests, of the Borrower and its Subsidiaries for that
period determined in conformity with GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, all amounts that, in
conformity with GAAP, would be included under the caption “total stockholders’
equity” (or any like caption) on a consolidated balance sheet of the Borrower
and its Subsidiaries as of such date; provided that in no event shall
Consolidated Net Worth include any amounts in respect of Redeemable Stock.

 

“Consolidated Tangible Assets” means , as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the consolidated total
assets of the Borrower and its Subsidiaries calculated on a consolidated basis
as of such date, but excluding therefrom goodwill, patents, patent applications,
permits, trademarks, trade names, copyrights, licenses, franchises, experimental
expense, organizational expense, unamortized debt discount and expense, the
excess of cost of shares acquired over book value of related assets and such
other assets that are properly classified as “intangible assets” in accordance
with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Total Capitalization” means, as of any date of determination, the
sum of Consolidated Total Debt and Consolidated Net Worth and, to the extent not
otherwise included, preferred stock of the Borrower.

 

“Consolidated Total Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum (without
duplication) of all Indebtedness of the Borrower and of each of its
Subsidiaries.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means a Borrowing.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as may
be determined by the Administrative Agent, (a) has failed to perform any of its
funding or other payment obligations hereunder, including in respect of its
Loans, within two Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower, the Administrative Agent or any Lender
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, (c)
has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar

 

7

--------------------------------------------------------------------------------


 

Person charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority; it being understood
that if a Lender or any direct or indirect parent company thereof has been
turned over to the FDIC (or a similar Governmental Authority) for the purposes
of sale or liquidation it shall be a Defaulting Lender.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term “Disposition” or “Dispose” shall
not include any loss or damage to, or any condemnation or taking of, any
property.

 

“Dollar” and “$” mean lawful money of the United States.

 

“DP&L” means The Dayton Power and Light Company, an Ohio corporation.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and Section 10.06(b)(v) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).

 

“Energy-Related Business” means any business engaged in or directly related to: 
(a) the production, sale, brokerage, management, transportation, delivery or
other provision of energy products, including but not limited to, electricity,
natural gas, oil, coal, propane and renewable energy producing materials;
(b) the provision of energy conservation services, including, but not limited
to, energy audits, installation of energy conservation devices, energy efficient
equipment and related systems; (c) the provision of services and equipment in
connection with the procurement of such energy products or conservation of
energy; (d) engineering, consulting, construction, operational or maintenance
services in connection with such energy products, the conservation of energy or
with equipment utilizing such energy products; or (e) the manufacturing of
equipment used in connection with energy production or conservation.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
agreements or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to Hazardous Materials, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d)

 

8

--------------------------------------------------------------------------------


 

the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of such Person, all of the warrants, options or other rights for
the purchase or acquisition from such Person of such shares of capital stock of
such Person, and all of the other ownership interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) the assessment of withdrawal liability under Title IV of ERISA upon
the Borrower or any ERISA Affiliate in connection with the Borrower’s or any
ERISA Affiliate’s complete or partial withdrawal from a Multiemployer Plan or
the Borrower’s or any ERISA Affiliate’s notification that a Multiemployer Plan
is in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; or (g) the imposition of any liability under Title
IV of ERISA upon the Borrower or any ERISA Affiliate, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the interest rate per annum determined by the Administrative Agent by dividing
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Administrative Agent which has
been approved by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market (an “Alternate
Source”), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, with a term

 

9

--------------------------------------------------------------------------------


 

equivalent to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
Alternate Source, a comparable replacement rate determined by the Administrative
Agent at such time (which determination shall be conclusive absent manifest
error)), by (ii) a number equal to 1.00 minus the Eurodollar Reserve Percentage;
and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate (the “Daily Eurodollar Rate”) determined by the
Administrative Agent by dividing (A) the rate of interest published each
Business Day in the Wall Street Journal “Money Rates” listing under the caption
“London Interbank Offered Rates” for a one month period (or,  if no such rate is
published therein for any reason, then the eurodollar rate for a one month
period as published in another publication selected by the Administrative Agent)
by (B) a number equal to 1.00 minus the Eurodollar Reserve Percentage. The rate
of interest will be adjusted automatically as of each Business Day based on
changes in the Daily Eurodollar Rate without notice to the Borrower.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

 

“Eurodollar Reserve Percentage” means the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including,
without limitation, supplemental, marginal and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 

“Excluded Debt Issuance” means the issuance or incurrence of (a) Indebtedness
secured by Liens permitted by Sections 7.01(a), (b), (i), (j), (k), (r) and (s)
of this Agreement, (b) Indebtedness incurred in connection with a Permitted
Acquisition, (c) Indebtedness pursuant to any revolving credit facility, (d)
Indebtedness incurred by a Subsidiary of the Borrower, (e) any Loans under this
Agreement, (f) Indebtedness outstanding under the US Bank Facility, (g)
Indebtedness issued by AES or its Subsidiaries in connection with the financing
of the Acquisition Transaction, (h) refinancings and replacements of Borrower’s
Capital Trust II Indebtedness, (i) Indebtedness with a maturity of less than 365
days and (j) other Indebtedness in an aggregate outstanding amount not to exceed
the greater of (x) $50,000,000 and (y) 2.5% of Consolidated Tangible Assets.

 

“Excluded Equity Issuance” means (a) an issuance of Equity Interests by the
Borrower or any of its Subsidiaries upon the exercise of warrants, options or
other rights for the purchase of such Equity Interests and (b) any issuance of
an Equity Interest by a Subsidiary of the Borrower.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by all or part of
its income, profit, or gains, and

 

10

--------------------------------------------------------------------------------


 

any excise, net worth, capital-based, value-added, doing business or franchise
taxes imposed on it (however denominated), by the United States or the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, (b) any
branch profits Taxes imposed by the United States or any similar Tax imposed by
any other jurisdiction in which the Borrower is located, (c) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to a Lender (i) that has failed to comply with Section 3.01(e)(ii) or (ii) has
complied with Section 3.01(e)(ii) but is nonetheless subject to backup
withholding Tax, (d) in the case of the Administrative Agent or any Lender
(other than an assignee pursuant to a request by the Borrower under Section
10.13), any withholding tax that (i) is required to be imposed on amounts
payable to such Person pursuant to the Laws in force at the time such Person
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Person’s failure or inability (other than as a result of a
Change in Law) to comply with clause (B) of Section 3.01(e)(ii), except to the
extent that such Person (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (c); and (e) any Tax that is attributable to the
Administrative Agent’s or a Lender’s failure to satisfy the applicable
requirements as set forth in Section 1471, 1472, 1473 or 1474 of the Code (or
any successor provisions) or any regulation or administrative guidance
promulgated thereunder.

 

“Existing DP&L Credit Facilities” means (a) the revolving credit facility
created and evidenced by that certain Credit Agreement dated as of April 20,
2010 by and among DP&L, as the borrower, Bank of America, N.A., as
Administrative Agent and the financial institutions from time to time party
thereto as lenders, as amended, replaced and refinanced in whole or in part from
time to time, and (b) the revolving credit facility created and evidenced by
that certain Credit Agreement dated as of August 24, 2011 by and among DP&L, as
borrower, Fifth Third Bank, as Administrative Agent and the financial
institutions from time to time party thereto as lenders, as amended, replaced
and refinanced in whole or in part from time to time.

 

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate

 

11

--------------------------------------------------------------------------------


 

applies will change automatically without notice to the Borrower, effective on
the date of any such change.

 

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

“Fee Letters” means, collectively, (i) that certain letter agreement, dated July
25, 2011, between PNC Bank and the Borrower, and (ii) that certain letter
agreement dated July 25, 2011 among Bank of America, N.A., Merrill Lynch,
Pierce, Fenner and Smith Incorporated, the Borrower, and DPL.

 

“Fitch” means Fitch Investors Service Inc. and any successor thereto.

 

“Fitch Rating” means, on any date of determination, the rating accorded the
Borrower’s senior unsecured long-term debt by Fitch (or if the Obligations are
secured, the rating accorded to the Borrower’s senior secured long-term debt by
Fitch), or if such rating is unavailable, the Borrower’s long-term issuer
default rating accorded to it by Fitch.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“FPA” means the Federal Power Act, as amended, and all rules and regulations
promulgated thereunder.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the

 

12

--------------------------------------------------------------------------------


 

accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied, and subject
to the provisions of Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

13

--------------------------------------------------------------------------------


 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial) and bankers’ acceptances;

 

(c)           all obligations of such Person to pay the deferred purchase price
of capital assets or services that in accordance with GAAP would be shown on the
liability side of the balance sheet of such Person;

 

(d)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(e)           capital leases and Synthetic Lease Obligations;

 

(f)            all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Redeemable Stock in such
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;

 

(g)           the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and shall exclude trade payables and other
similar accrued expenses arising in the ordinary course of business, obligations
in respect of insurance policies or performance or surety bonds that themselves
are not guarantees of Indebtedness (or drafts, acceptances or similar
instruments evidencing the same or obligations in respect of letters of credit
supporting the payment of the same).  The amount of any capital lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall

 

14

--------------------------------------------------------------------------------


 

every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Term Loan Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Internal Revenue Service” means the United States Internal Revenue Service, or
any Governmental Authority succeeding to any of its principal functions.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including any partnership or
joint venture interest in such other Person), (b) a loan, advance or capital
contribution to, or a Guarantee, assumption, purchase or other acquisition of
any debt (other than accounts receivable and lease, utility or other deposits
arising in the ordinary course of business on terms customary in the trade) of,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“Laws” means, as to any Person, collectively, all international, foreign,
Federal, state and local statutes, treaties, rules, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders of, and agreements with, any Governmental
Authority, binding upon such Person or to which such Person is subject.

 

15

--------------------------------------------------------------------------------


 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under
Section 2.01 of this Agreement.

 

“Loan Documents” means this Agreement, each Note and the Fee Letter.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of the Borrower to perform its obligations under any Loan Document; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of any Loan Document.

 

“Maturity Date” means August 24, 2014; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Moody’s Rating” means, on any date of determination, the rating accorded the
Borrower’s senior unsecured long-term debt by Moody’s (or if the Obligations are
secured, the rating accorded to the Borrower’s senior secured long-term debt by
Moody’s), or if such rating is unavailable, the Borrower’s long-term issuer
credit rating accorded to it by Moody’s.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

16

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means:

 

(a)                                  with respect to any Disposition by the
Borrower or any of its Subsidiaries, the excess, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal and interest amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by the Borrower or such Subsidiary in connection with such transaction
(including, without limitation, legal accounting and investment banking fees,
and brokerage and sales commissions), (C) income taxes reasonably estimated to
be actually payable within two years of the date of the relevant transaction as
a result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds and (D) any
deduction of appropriate amounts to be provided by the Borrower as a cash
reserve in accordance with GAAP against liabilities associated with the asset
disposed of in such transaction and retained by the Borrower after such sale or
other disposition; and

 

(b)                                 with respect to the sale or issuance of any
Equity Interest by the Borrower (other than Excluded Equity Issuances), or the
incurrence or issuance of any Indebtedness by the Borrower (other than Excluded
Debt Issuances), the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such transaction over (ii) the underwriting
discounts and commissions, and other reasonable and customary out-of-pocket
expenses, incurred by the Borrower or such Subsidiary in connection therewith.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of

 

17

--------------------------------------------------------------------------------


 

formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means, with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, as the case may be, occurring on such date.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor.

 

“Pension Act” means the Pension Protection Act of 2006, as amended.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan) that is maintained or is contributed to by the Borrower and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.

 

“Permitted Acquisition” means and includes any Acquisition as to which all of
the following conditions are satisfied:  (a) such Acquisition (i) involves a
line or lines of an Energy-Related Business, and (ii) involves a Person or a
line or lines of business that are located and operated in the United States;
(b) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition; (c) such Acquisition is not being consummated
on a hostile basis and has been approved by the Board of Directors of the target
Person and no material challenge to such Acquisition shall be pending or
threatened by any shareholder or director of the seller or Person to be
acquired, and (d) as of the date of the consummation of such Acquisition, all
approvals required in connection therewith shall have been obtained.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

18

--------------------------------------------------------------------------------


 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees, other
than a Multiemployer Plan.

 

“Platform” has the meaning specified in Section 6.02.

 

“PNC Bank” means PNC Bank, National Association, a national banking association,
and its successors.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Rating” means any of the Fitch Ratings, Moody’s Ratings or S&P Ratings.

 

“Rating Agency” means any of Fitch, Moody’s or S&P.

 

“Ratings Event” means any time where (a) any two of the following exist: (i) the
S&P Rating is less than BBB-, (ii) the Moody’s Rating is less than Baa3, and
(iii) the Fitch Rating is less than BBB-, or (b) in the event one or more Rating
Agencies discontinue publishing a Debt Rating for the Borrower, the Borrower
does not have at least one Debt Rating issued by S&P, Moody’s or Fitch that is
at least BBB-, Baa3 or BBB-, respectively.

 

“Redeemable Stock” means, with respect to any Person, any Equity Interests of
such Person that (a) is by its terms subject to mandatory redemption, in whole
or in part, pursuant to a sinking fund, scheduled redemption or similar
provisions, at any time prior to the Maturity Date; or (b) otherwise is required
to be repurchased or retired on a scheduled date or dates, upon the occurrence
of any event or circumstance, at the option of the holder or holders thereof, or
otherwise, at any time prior to the Maturity Date, other than any such
repurchase or retirement occasioned by a “change of control” or similar event.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
under ERISA or applicable regulations.

 

“Request for Credit Extension” means, with respect to a Borrowing, conversion or
continuation of Loans, a Term Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% (or if there are fewer than three Lenders, Lenders having 100%) of the
Term Loan Facility on such date; provided that the portion of the Term Facility
held or deemed held by, any

 

19

--------------------------------------------------------------------------------


 

Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower
and, solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of the Borrower or, in
each case, any officer of the Borrower with a similar title.  Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“S&P Rating” means, on any date of determination, the rating accorded to the
Borrower’s senior unsecured long-term debt by S&P (or if the Obligations are
secured, the rating accorded to the Borrower’s senior secured long-term debt by
S&P), or if such rating is unavailable, the Borrower’s long-term issuer credit
rating accorded to it by S&P.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Short Term Investments” means short-term investments as defined by GAAP.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Substantial Portion” means, with respect to the property of the Borrower and
its Subsidiaries, property that (a) represents more than 20% of the Consolidated
Tangible Assets of the Borrower and its Subsidiaries as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made or (b) is responsible for more than 20% of the

 

20

--------------------------------------------------------------------------------


 

consolidated net sales or of the Consolidated Net Income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause
(a) above.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under any
lease (a) that is accounted for by the lessee as an operating lease and
(b) under which the lessee is intended to be the “owner” of the leased property
for Federal income tax purposes.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan Facility” means, at any time, (a) at any time during the Availability
Period, the sum of (i) the Aggregate Commitments at such time and (ii) the
aggregate principal amount of the Loans of all Lenders outstanding at such time
and (b) thereafter, the aggregate principal amount of the Loans of all Lenders
outstanding at such time.

 

“Term Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

21

--------------------------------------------------------------------------------


 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“US Bank Facility” means that certain Credit Agreement dated August 24, 2011, by
and among the Borrower, as borrower, U.S. Bank, National Association, as
administrative agent, Bank of America, N.A., PNC Bank and Fifth Third Bank, as
co-syndication agents, Bank of America, N.A., as documentation agent, and the
financial institutions from time to time party thereto as lenders, as amended,
replaced and refinanced in whole or in part from time to time.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

22

--------------------------------------------------------------------------------


 

1.03                        Accounting Terms.  Generally.  All accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent and the Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders not to be unreasonably withheld or delayed); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

ARTICLE II.                            THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Term Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment.  Each Borrowing shall
consist of Loans made simultaneously by the Lenders in accordance with their
respective Applicable Percentage of the Term Loan Facility.  Amounts borrowed
under this Section 2.01 and repaid or prepaid may not be reborrowed.  Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

23

--------------------------------------------------------------------------------


 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                  Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Term
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof.  Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Term Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of Loan in a Term Loan Notice or if the Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans.  If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Term Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

 

(b)                                 Following receipt of a Term Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  In the case of a Borrowing, each
Lender shall make the amount of its Loan available in Dollars to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Term Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
immediately available to the Borrower in Dollars either by (i) crediting the
account of the Borrower on the books of PNC Bank with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the

 

24

--------------------------------------------------------------------------------


 

existence of a Default, no Loans may be requested as, converted to or continued
as Eurodollar Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in PNC Bank’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten Interest Periods in effect
with respect to Loans.

 

2.03                        [Intentionally Omitted]

 

2.04                        [Intentionally Omitted].

 

2.05                        Prepayments.  Optional.  The Borrower may, upon
notice to the Administrative Agent, at any time or from time to time voluntarily
prepay Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
1:00 p.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans. 
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Subject to
Section 2.16, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.

 

(b)                                 Mandatory.

 

(i)                                     If the Borrower or any of its
Subsidiaries Disposes of any property (other than any Disposition of any
property permitted by Section 7.04(a), (b), (c), (d) or (e)) which results in
the realization by such Person of Net Cash Proceeds, the Borrower shall prepay
an aggregate principal amount of Loans equal to 100% of such Net Cash Proceeds
immediately upon receipt thereof by such Person (such prepayments to be applied
as set forth in clause (iv) below); provided, however, that, with respect to any
Net Cash Proceeds realized under a Disposition described in this
Section 2.05(b)(i), at the election

 

25

--------------------------------------------------------------------------------


 

of the Borrower (as notified by the Borrower to the Administrative Agent within
90 days after or prior to the date of such Disposition), and so long as no
Default shall have occurred and be continuing, the Borrower or such Subsidiary
may reinvest all or any portion of such Net Cash Proceeds in operating assets so
long as within 180 days after the receipt of such Net Cash Proceeds, such
purchase shall have been consummated, or the Borrowers or such Subsidiary shall
have committed to such purchase in writing (and the resulting purchase is
consummated within 270 days after receipt of such Net Cash Proceeds) (as
certified by the Borrower in writing to the Administrative Agent); and provided
further, however, that any Net Cash Proceeds not subject to such written
agreement or so reinvested shall be applied to the prepayment of the Loans
within 30 days of receipt thereof (or termination of such written agreement
without consummation of purchase) as set forth in this Section 2.05(b)(i).

 

(ii)                                  Upon the sale or issuance by the Borrower
of any of its Equity Interests (other than Excluded Equity Issuances), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower (such prepayments to be applied as set forth in clause (iv) below).

 

(iii)                               Upon the incurrence or issuance by the
Borrower of any Indebtedness (other than Excluded Debt Issuances), the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower (such prepayments to be applied as set forth in clause (iv) below).

 

(iv)                              Each prepayment of Loans pursuant to the
foregoing provisions of this Section 2.05(b) shall be applied to the Loans of
the Lenders in accordance with their respective Applicable Percentages.

 

2.06                        Termination of Commitments.

 

(a)                                  Optional.  The Borrower may, during the
Availability Period and upon five (5) Business Days prior notice to the
Administrative Agent, from time to time terminate (in whole or in part) the
unused portion of remaining Aggregate Commitments.

 

(b)                                 Mandatory.  The Aggregate Commitments shall
be automatically and permanently reduced to zero at 11:00 am Eastern time on the
last day of the Availability Period.

 

(c)                                  Application.  The Administrative Agent will
promptly notify the Lenders of any such notice of termination of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

 

2.07                        Repayment of Loans.  The Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of Loans outstanding
on such date.

 

26

--------------------------------------------------------------------------------


 

2.08                        Interest.

 

(a)                                  Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(after any applicable notices have been given and grace periods have expired),
whether at stated maturity, by acceleration or otherwise, then upon the request
of the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Loans hereunder at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.

 

(a)                                  Undrawn Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, an undrawn fee (the “Undrawn Fee”) equal to the
Applicable Rate times the actual daily amount by which the Aggregate Commitments
exceed the Outstanding Amount of Loans, subject to adjustment as provided in
Section 2.16.  The Undrawn Fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period.  The Undrawn Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily

 

27

--------------------------------------------------------------------------------


 

amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

(b)                                 Other Fees.  (i) The Borrower shall pay to
the Arrangers and the Administrative Agent for their own respective accounts
fees in the amounts and at the times specified in the Fee Letters.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing to the amounts and at
the times so specified, such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees.  All computations
of interest for Base Rate Loans (including Base Rate Loans determined by
reference to the Eurodollar Rate) shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed.  All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year).  Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

2.11                        Evidence of Debt.  The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business. 
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

28

--------------------------------------------------------------------------------


 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                  General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date

 

29

--------------------------------------------------------------------------------


 

on which any payment is due to the Administrative Agent for the account of the
Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans and to make payments pursuant
to Section 10.04(c) are several and not joint.  The failure of any Lender to
make any Loan or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make its payment under Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Loans made by
it resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

 

30

--------------------------------------------------------------------------------


 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than an assignment to the Borrower or any Affiliate thereof
(as to which the provisions of this Section shall apply).

 

(b)                                 The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

2.14                        [Intentionally Omitted].

 

2.15                        [Intentionally Omitted]

 

2.16                        Defaulting Lenders.

 

(a)                                  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01,
Section 10.06 or otherwise hereunder.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of

 

31

--------------------------------------------------------------------------------


 

any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to that Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) such Loans were made
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  That Defaulting Lender  shall
not be entitled to receive any Undrawn Fee pursuant to Section 2.09(a) for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender)

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III.                        TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                  Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.  (i) Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall to the extent permitted by applicable Laws be made free and clear
of and without reduction or withholding for any Taxes.  If, however, applicable
Laws require the Borrower or the Administrative Agent to withhold or deduct any
Tax, such Tax shall

 

32

--------------------------------------------------------------------------------


 

be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)                                  If the Borrower or the Administrative
Agent shall be required by law to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding Taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the requirements of law, and (C) to the extent that the withholding or deduction
is made on account of Indemnified Taxes or Other Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or the
applicable Lender, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting or duplicating the provisions of subsection (a) above, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable Laws.

 

(c)                                  Tax Indemnifications.  (i) Without limiting
or duplicating the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative Agent and each Lender and
shall make payment in respect thereof within 30 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that the Administrative Agent and such Lender, as the case may be,
shall have provided to the Borrower a certificate, reasonably satisfactory to
the Borrower, evidencing the payment of such amounts and setting forth in
reasonable detail the calculations of such amounts.  The Administrative Agent
and each Lender shall notify the Borrower of any events that would entitle such
Person to any amounts under this subsection (c) as soon as reasonably
practicable.  A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender shall, and does hereby, indemnify the
Borrower and the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and

 

33

--------------------------------------------------------------------------------


 

expenses (including the fees, charges and disbursements of any counsel for the
Borrower or the Administrative Agent) incurred by or asserted against the
Borrower or the Administrative Agent by any Governmental Authority as a result
of the failure by such Lender to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender to the Borrower or the Administrative Agent pursuant to subsection (e). 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii).  The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.  (i) 
The Administrative Agent and each Lender shall deliver to the Borrower and to
the Administrative Agent, on the date it becomes a party to this Agreement, at
the time or times prescribed by applicable Laws and when reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) the Administrative Agent’s or the Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to the Administrative Agent or such Lender, as applicable,
by the Borrower pursuant to this Agreement or otherwise to establish the
Administrative Agent’s or such Lender’s status for withholding tax purposes in
the applicable jurisdiction.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                              the Administrative Agent and any Lender that is
a “United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Borrower and the Administrative Agent duly completed and
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as

 

34

--------------------------------------------------------------------------------


 

the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

 

(B)                                each Foreign Lender that is entitled under
the Code or any applicable treaty to an exemption from or reduction of
withholding tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:

 

(I)                                    duly completed and executed originals of
Internal Revenue Service Form W-8BEN claiming eligibility for benefits of an
income tax treaty to which the United States is a party,

 

(II)                                duly completed and executed originals of
Internal Revenue Service Form W-8ECI,

 

(III)                            duly completed and executed originals of
Internal Revenue Service Form W-8IMY and all required supporting documentation,

 

(IV)                            in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) executed originals of  Internal Revenue Service
Form W-8BEN, or

 

(V)                                duly completed and executed originals of any
other form prescribed by applicable Laws as a basis for claiming exemption from
or a reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

 

(iii)                               The Administrative Agent and each Lender
shall promptly (A) notify the Borrower and the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of the Administrative Agent,
such Lender, as applicable, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender.

 

35

--------------------------------------------------------------------------------


 

(f)                                    Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender, as the case may be.  If the
Administrative Agent or any Lender determines, in its sole discretion, that it
has received a refund, credit or other benefit in respect of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund, credit or other
benefit (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such refund, credit or other benefit), net of all
reasonable out-of-pocket expenses incurred by the Administrative Agent, such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender agrees to repay the
amount paid over to the Borrower to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund, credit or other benefit to such Governmental Authority.  This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent in accordance
with this Agreement without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent in accordance
with this Agreement without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate

 

36

--------------------------------------------------------------------------------


 

applicable to such Lender in accordance with this Agreement without reference to
the Eurodollar Rate component thereof until the Administrative is advised in
writing by such Lender that it is no longer illegal  for such Lender to
determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (c) the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04                        Increased Costs.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender;

 

(ii)                                  subject any Lender to any tax of any kind
whatsoever with respect to this Agreement or any Eurodollar Rate Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender); or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lender);

 

37

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender, by an amount which such Lender deems to be material in its sole
discretion, of making or maintaining any Loan the interest on which is
determined by reference to the Eurodollar Rate (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender, or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered;
provided that such additional costs incurred and reductions suffered shall be
determined by such Lender’s reasonable allocation of the aggregate additional
cost incurred or reduction suffered due to such events that are allocable to
this Agreement.  If the Borrower so notifies the Administrative Agent within
five Business Days after any Lender notifies the Borrower of any additional cost
incurred or reduction suffered pursuant to the foregoing provisions of this
Section, the Borrower may convert all Eurodollar Rate Loans of such Lender then
outstanding into Base Rate Loans in accordance with the terms hereof.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitment of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), by an amount deemed by such Lender to
be material in its sole discretion, then from time to time, upon the request of
such Lender, the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered that such Lender reasonably determines is allocable to
this Agreement.

 

(c)                                  Certificates for Reimbursement.  Each
Lender shall notify the Borrower of any Change in Law that would entitle such
Person to any amount under subsection (a) or (b) of this Section as soon as
reasonably practicable and promptly thereafter deliver to the Borrower a written
certificate setting forth the amounts due under such subsections and setting
forth in reasonable detail the calculations upon which such amounts were
determined.  A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender the amount shown as due on any such certificate within 20 days after
receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than four months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the

 

38

--------------------------------------------------------------------------------


 

Change in Law giving rise to such increased costs or reductions is retroactive,
then the four-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurodollar Rate Loan on the date or in the amount
notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

39

--------------------------------------------------------------------------------


 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04 or gives a notice under Section 3.02,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrower may replace such Lender in accordance with Section 10.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV.                       CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)                                  The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies or electronic copies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the Borrower, as applicable, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of the Borrower as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that the Borrower is
duly organized or formed, and that the Borrower is validly existing, in good
standing and qualified to engage in business in the jurisdiction where it is
organized;

 

(v)                                 written opinion(s) of counsel to the
Borrower, addressed to the Administrative Agent and each Lender, in the forms
set forth as Exhibit E; and

 

(vi)                              a certificate signed by a Responsible Officer
of the Borrower certifying (A) that the conditions specified in Sections
4.02(a) and (b) have been satisfied and (B) the current Ratings.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid to the extent invoiced at least one
Business Day prior to the Closing Date.

 

40

--------------------------------------------------------------------------------


 

(c)                                  Unless waived by the Administrative Agent
or Bank of America, N.A., as applicable, and subject to the provisions of the
Fee Letters, the Borrower shall have paid all reasonable fees, charges and
disbursements of counsel due to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced at
least one Business Day prior to the Closing Date and required to be paid
pursuant to the Fee Letters.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Term Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)                                  The representations and warranties of the
Borrower contained in Article V shall be true and correct in all material
respects on and as of the date of such Credit Extension, except that (i) if a
qualifier relating to materiality, Material Adverse Effect or a similar concept
applies, such representation or warranty shall be required to be true and
correct in all respects, (ii) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date (except that
if a qualifier relating to materiality, Material Adverse Effect or a similar
concept applies, such representation or warranty shall be required to be true
and correct in all respects), (iii) for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01. and (iv) the
representations and warranties contained in Section 5.05(c) and 5.06(a)(ii) do
not need to be true and correct for any Borrowing.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

Each Request for Credit Extension (other than a Term Loan Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

41

--------------------------------------------------------------------------------


 

ARTICLE V.                           REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Existence, Qualification and Power.  The Borrower
(a) is duly organized, validly existing and, as applicable, in good standing
under the Laws of the jurisdiction of its incorporation, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents,
and (c) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by the Borrower of each Loan Document, have been duly
authorized by all necessary corporate action, and do not and will not
(a) contravene the terms of any of the Borrower’s Organization Documents;
(b) conflict with or result in any contravention of, or the creation of any Lien
under, or require any payment to be made under (i) any Contractual Obligation to
which the Borrower is a party or the Borrower or the properties of the Borrower
or any of its Subsidiaries is bound or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the Borrower
or its property is subject; or (c) violate any Law, except in any case referred
to in clause (b) or (c), to the extent the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Agreement or any other Loan Document,
except for such approvals, consents, exemptions, authorizations, actions,
notices and filings that have been obtained or made on or before the Closing
Date and are in full force and effect.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by the Borrower.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to Debtor Relief Laws and general equity and public policy
principles.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as

 

42

--------------------------------------------------------------------------------


 

otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for Taxes, material commitments and
Indebtedness (other than any liability incident to any litigation, arbitration
or proceeding that could not reasonably be expected to have a Material Adverse
Effect (excluding the effects of the Acquisition Transaction and any financing
therefor, if any)).

 

(b)                                 The unaudited consolidated balance sheets of
the Borrower and its Subsidiaries dated March 31, 2011, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect (excluding the effects of the Acquisition Transaction and any
financing therefor, if any).

 

5.06                        Litigation.

 

(a)                                  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries that (i) question the validity
or the enforceability of the Loan Documents, or any of any action to be taken by
the Borrower pursuant to any of the Loan Documents, or (ii) either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect (excluding the effects of the Acquisition Transaction and any financing
therefor, if any).

 

(b)                                 No action, suit, proceeding or investigation
has been instituted, or to the knowledge of the Borrower or any of its
Subsidiaries, threatened, and no rule, regulation, order, judgment or decree has
been issued or proposed to be issued by any Governmental Authority that, solely
as a result of the incurrence of Obligations or the entering into this Agreement
or any other Loan Document or any transaction contemplated hereby or thereby,
would cause or deem the Administrative Agent, any Lenders or any of their
respective Affiliates to be subject to, or not exempted from, regulation under
the FPA.

 

5.07                        No Default.  The Borrower and each Subsidiary are in
full compliance with all material terms, covenants and conditions of each of its
Contractual Obligations, except for any noncompliance that could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

43

--------------------------------------------------------------------------------


 

5.08                        Ownership of Property.  The Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title or interest as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.09                        Environmental Compliance.  The Borrower and each of
its Subsidiaries is in compliance with all Environmental Laws governing its
business, except to the extent that any such failure to comply (together with
any resulting penalties, fines or forfeitures) would not reasonably be expected
to have a Material Adverse Effect.  All licenses, permits, registrations or
approvals required for the conduct of the business of the Borrower and each of
its Subsidiaries under any Environmental Law have been secured and the Borrower
and each of its Subsidiaries is in substantial compliance therewith, except for
such licenses, permits, registrations or approvals the failure to secure or to
comply therewith is not reasonably likely to have a Material Adverse Effect. 
Neither the Borrower nor any of its Subsidiaries has received written notice, or
otherwise knows, that it is in any respect in noncompliance with, breach of or
default under any applicable writ, order, judgment, injunction, or decree to
which the Borrower or such Subsidiary is a party or that would affect the
ability of the Borrower or such Subsidiary to operate any real property and no
event has occurred and is continuing that, with the passage of time or the
giving of notice or both, would constitute noncompliance, breach of or default
thereunder, except in each such case, such noncompliance, breaches or defaults
as would not reasonably be expected to, in the aggregate, have a Material
Adverse Effect.  There are no environmental claims pending or, to the best
knowledge of the Borrower, threatened wherein an unfavorable decision, ruling or
finding would reasonably be expected to have a Material Adverse Effect.  There
are no facts, circumstances, conditions or occurrences on any real property now
or at any time owned, leased or operated by the Borrower or any of its
Subsidiaries or on any Property adjacent to any such real property, that are
known by the Borrower or as to which the Borrower or any such Subsidiary has
received written notice, that could reasonably be expected:  (i) to form the
basis of an environmental claim against the Borrower or any of its Subsidiaries
or any real property of the Borrower or any of its Subsidiaries; or (ii) to
cause such real property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such real property under any Environmental
Law, except in each such case, such environmental claims or restrictions that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

 

5.10                        Insurance.  The properties of the Borrower and its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of the Borrower and each such Subsidiary in accordance with prudent
business practice in the  industry of such Borrower and Subsidiaries, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

5.11                        Taxes.  The Borrower and its Subsidiaries have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested

 

44

--------------------------------------------------------------------------------


 

in good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or the non-payment
of which, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  To the Borrower’s knowledge, there is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect.

 

5.12                        ERISA Compliance.

 

(a)                                  Each Pension Plan of the Borrower and its
Subsidiaries is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Neither the
Borrower nor any Subsidiary has, or has at any time during the preceding six
years had, an obligation to contribute to a Multiemployer Plan.  Each Pension
Plan of the Borrower and its Subsidiaries that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service to the effect that the form of such
Pension Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the Internal Revenue Service to be exempt from
federal income tax under Section 501(a) of the Code, or an application for such
a letter is currently being processed by the Internal Revenue Service.  To the
best knowledge of the Borrower, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or  lawsuits, or action by
any Governmental Authority, with respect to any Pension Plan of the Borrower and
its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.  There has been no nonexempt prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Pension Plan of the Borrower
and its Subsidiaries that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

 

(c)                                  (i) No ERISA Event with respect to any
Pension Plan of the Borrower or its Subsidiaries has occurred, and neither the
Borrower nor any Subsidiary is aware of any fact, event or circumstance that
could reasonably be expected to constitute or result in an ERISA Event with
respect to any such Pension Plan ; (ii) the Borrower and each Subsidiary has met
in all material respects all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan of the Borrower and its Subsidiaries, and
no waiver of the minimum funding standards under the Pension Funding Rules has
been applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan of the Borrower and its Subsidiaries, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and
neither the Borrower nor any Subsidiary knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such Pension Plan to drop below 60% as of the most recent valuation
date; (iv) neither the Borrower nor any Subsidiary has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Borrower nor any
Subsidiary has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan of the Borrower and its
Subsidiaries has been terminated by the plan administrator thereof nor by the
PBGC, and no event or

 

45

--------------------------------------------------------------------------------


 

circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any such
Pension Plan.

 

(d)                                 For the avoidance of doubt, references to
“Pension Plan” and “Multiemployer Plan” in this Section 5.12 refer only to
Pension Plans and Multiemployer Plans of the Borrower and its Subsidiaries and
do not refer to the Pension Plans or Multiemployer Plans of other ERISA
Affiliates of the Borrower and its Subsidiaries.

 

5.13                        Subsidiaries.  As of the Closing Date, the
Borrower’s existing Subsidiaries are listed on Schedule 5.13.

 

5.14                        Margin Regulations; Investment Company Act; Federal
Power Act.

 

(a)                                  The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.

 

(c)                                  None of the Borrower or any of its
Subsidiaries, or any Affiliate of any of them, is subject to regulation under
the FPA or under applicable state or other Laws respecting the rates or the
financial or organizational regulation of electric utilities, as a result of the
creation or incurrence of the Obligations or entering into this Agreement or any
other Loan Document or the consummation of any transaction contemplated hereby
or thereby.

 

5.15                        Disclosure.  No report, financial statement,
certificate or other information (other than information of a general economic
nature or industry nature) furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in writing in connection with the
transactions contemplated hereby or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein (taken as a whole), in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time; it being recognized by the
Administrative Agent and the Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ materially from the projected
results.

 

5.16                        Compliance with Laws.  The Borrower and each
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by

 

46

--------------------------------------------------------------------------------


 

appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17                        Intellectual Property; Licenses, Etc.  The Borrower
and its Subsidiaries own, or possess the right to use, all of the material
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are necessary for the operation of their respective businesses,
without any known conflict with the rights of any other Person, except for any
IP Rights or any conflicts that, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

5.18                        Solvency.  The Borrower is not insolvent as defined
in any applicable state or federal statute, nor will the Borrower be rendered
insolvent by the execution and delivery of this Agreement or any other Loan
Document to the Administrative Agent and the Lenders or the performance of its
obligations hereunder or thereunder.

 

5.19                        Employment Matters.  The Borrower is in compliance
with all employment agreements, employment contracts, collective bargaining
agreements and other agreements between the Borrower and its employees
(collectively, “Labor Contracts”) and all applicable Federal, state and local
labor and employment Laws including those related to equal employment
opportunity and affirmative action, labor relations, minimum wage, overtime,
child labor, medical insurance continuation, worker adjustment and retraining
notices, immigration controls and worker and unemployment compensation, where
the failure to comply would constitute a Material Adverse Effect.  There are no
outstanding grievances, arbitration awards or appeals therefrom arising out of
the Labor Contracts or current or threatened strikes, picketing, handbilling or
other work stoppages or slowdowns at facilities of the Borrower which in any
case would constitute a Material Adverse Effect.

 

ARTICLE VI.                       AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation relating solely to the payment of principal or interest on any Loan
or fees payable hereunder shall remain unpaid or unsatisfied, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, and 6.03) cause each Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent and each Lender:

 

(a)                                  as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower, a condensed
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related condensed consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such condensed consolidated statements to be audited and accompanied by a
report and opinion of KPMG LLP or another independent certified public
accountant of nationally recognized standing selected by the

 

47

--------------------------------------------------------------------------------


 

Borrower in its sole discretion, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like material qualification or exception or any
material qualification or exception as to the scope of such audit; and

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, a condensed consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, the related
condensed consolidated statements of income or operations for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, and the
related condensed consolidated statements of cash flows for the portion of the
Borrower’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such condensed consolidated statements to be certified
by a Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender:

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);

 

(b)                                 promptly after the same are filed with the
SEC, copies of all proxies which the Borrower may file with the SEC under
Section 14(a) of the Exchange Act and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file with
the SEC under Section 13 or 15(d) of the Exchange Act, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; and

 

(c)                                  promptly, such additional information
regarding the business, financial or corporate affairs of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on

 

48

--------------------------------------------------------------------------------


 

the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at one or more of the website
addresses listed on Schedule 10.02; (ii) on which such documents are posted to
the SEC’s website at www.sec.gov or (iii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or any
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Debt Domain,
SyndTrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that (w) all Borrower Materials
provided by the Borrower to the Administrative Agent and/or any Arranger, which
are to be made available to Public Lenders, shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, each Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and each Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

 

6.03                        Notices.  Promptly, after an officer of the Borrower
has knowledge thereof, notify the Administrative Agent and each Lender:

 

(a)                                  of the occurrence of any Default;

 

(b)                                 of any (i) breach or non-performance of, or
any default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws, in each case under any of the foregoing clauses (i),
(ii) and (iii) where such event could reasonably be expected to have a Material
Adverse Effect;

 

(c)                                  of the occurrence of any ERISA Event;

 

49

--------------------------------------------------------------------------------


 

(d)                                 of any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary;

 

(e)                                  of any amendment to the Organization
Documents of the Borrower filed by the Borrower in the applicable office in the
jurisdiction where it is organized;

 

(f)                                    Any Rating change; and

 

(g)                                 of the (i) occurrence of any Disposition of
property or assets for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.05(b)(i), (ii) occurrence of any sale of
capital stock or other Equity Interests for which the Borrower is required to
make a mandatory prepayment pursuant to Section 2.05(b)(ii), and
(iii) incurrence or issuance of any Indebtedness for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.05(b)(iii).

 

Each notice pursuant to this Section 6.03 (other than Sections 6.03(e), (f) and
(g)) shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to therein and stating
what action the Borrower has taken and proposes to take with respect thereto. 
Each notice pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document known by such
Responsible Officer to have been breached.

 

6.04                        Payment of Taxes and Claims.  Pay and discharge
prior to the date on which penalties attach thereto, (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property not permitted hereunder, in each case unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary or, in the case of clause (b), the failure to
pay or discharge could not reasonably be expected to result in a Material
Adverse Effect.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.03 or 7.04; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its properties and equipment necessary in the operation of
its business in good working order and condition, ordinary wear and tear
excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof, except in the case of clauses (a) and (b) where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect (it being understood that this covenant relates to only to the good
working order and repair of such property and

 

50

--------------------------------------------------------------------------------


 

equipment and shall not be construed as a covenant not dispose of any such
property or equipment by sale, lease, transfer or otherwise or to discontinue
operation thereof to the extent not prohibited under this Agreement).

 

6.07                        Maintenance of Insurance.  Maintain insurance
coverage by such insurers and in such forms and amounts and against such risks
as are generally consistent with the insurance coverage maintained by the
Borrower and its Subsidiaries at the date hereof, except where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09                        Books and Records.  Maintain proper books of record
and account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made in all material respects of all financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its material properties, and to discuss its affairs, finances and
accounts with its officers and independent public accountants (provided that the
Borrower shall be permitted to attend any such discussions with such
accountants) and, if a Default exists, to examine its books of records and
account and make copies thereof or abstracts therefrom, all at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, that unless
an Event of Default has occurred and is continuing, the Borrower shall not be
required to permit more than one such visit, inspection or examination during
any calendar year.  All costs and expenses incurred by the Administrative Agent
or any Lender in connection with any of the foregoing shall be paid by the
Administrative Agent or such Lender, as the case may be, unless an Event of
Default shall have occurred and be continuing at the time such costs and/or
expenses are incurred, in which case all such costs and expenses shall be paid
by the Borrower.  Subject to the proviso above, in the event any Lender desires
to visit and inspect the Borrower or any of its Subsidiaries, such Lender shall
make a reasonable effort to conduct such visit and inspection contemporaneously
with any visit and inspection to be performed by the Administrative Agent or
another Lender.  Notwithstanding anything to the contrary in this Section 6.10,
neither the Borrower nor any of its Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent (or its representatives)
or any Lender (or its representatives) is prohibited by Law or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.

 

51

--------------------------------------------------------------------------------


 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document, including to provide liquidity to support the issuance of
commercial paper.

 

6.12                        Senior Debt.  Ensure that (a) the claims of the
Administrative Agent and the Lenders in respect of the Obligations of the
Borrower will not be subordinate to, and will in all respects rank at least pari
passu with or senior to, the claims of every unsecured creditor of the Borrower,
and (b) any Indebtedness of the Borrower that is subordinated in any manner to
the claims of any other creditor of the Borrower will be subordinated in like
manner to such claims of the Administrative Agent and the Lenders.

 

ARTICLE VII.                   NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation relating solely to the payment of principal or interest on any Loan
or fees payable hereunder shall remain unpaid or unsatisfied, the Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)                                  Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.01 and any renewals, refinancings or extensions thereof, provided
that the amount secured or benefited thereby is not increased;

 

(c)                                  Liens for Taxes, assessments or charges or
levies on property not yet delinquent or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained in accordance with GAAP;

 

(d)                                 Liens imposed by law, such as carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business which do not secure obligations
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained;

 

(e)                                  Liens, pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than Liens imposed by
ERISA;

 

(f)                                    deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, indemnity or performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

52

--------------------------------------------------------------------------------


 

(g)                                 easements, rights-of-way, zoning,
restrictions or other similar encumbrances or imperfections in title and
obligations contained in similar instruments and prior rights of other Persons
which, do not materially interfere with the ordinary conduct of the business of
the Borrower and its Subsidiaries or could not reasonably be expected to have a
Material Adverse Effect;

 

(h)                                 Liens securing judgments, decrees or
attachments not constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens on property of DP&L securing
DP&L’s First Mortgage Bonds issued pursuant to the Indenture, dated as of
October 1, 1935, as amended, supplemented or otherwise modified from time to
time, between DP&L and The Bank of New York Mellon (or its predecessors or
successors);

 

(j)                                     Liens on property of DP&L in connection
with collateralized pollution control bonds;

 

(k)                                  Liens on property of the Borrower and its
Subsidiaries in connection with any construction project or generating plant as
security for any Indebtedness incurred for the purpose of financing all or part
of such construction project or generating plant, and in each case, Liens and
charges incidental thereto; provided that the aggregate amount of Indebtedness
secured by Liens permitted pursuant to this clause (k) shall not exceed
$500,000,000;

 

(l)                                     banker’s liens and rights of setoff
arising by operation of law and contractual rights of setoff;

 

(m)                               leases or subleases granted in the ordinary
course of business to others not interfering in any material respect with the
business of the Borrower or its Subsidiaries and any interest or title of a
lessee under any lease not in violation of this Agreement;

 

(n)                                 purported Liens evidenced by the filing of
precautionary Uniform Commercial Code financing statements relating solely to
operating leases of personal property entered into in the ordinary course of
business;

 

(o)                                 the right reserved to, or vested in, any
municipality or public authority by the terms of any right, power, franchise,
grant, license or permit, or any provision of law, to purchase or capture or
designate a purchaser of any property;

 

(p)                                 Liens with respect to cash collateral
deposited by the Borrower and its Subsidiaries with counterparties in the
ordinary course of the Borrower and its Subsidiaries’ purchase and sale of
energy, power, interest rate hedges, coal and other commodities;

 

(q)                                 Liens arising from the rights of lessors
under leases (including financing statements regarding property subject to such
lease) permitted under this Agreement; provided that such Liens are only in
respect of property subject to, and secure only, the respective lease (and any
other lease with the same or affiliated lessor);

 

53

--------------------------------------------------------------------------------


 

(r)                                    any (i) Lien existing on any property at
the time such property is acquired by the Borrower or any of its Subsidiaries or
on any property of any Person at the time such Person becomes, or is merged
into, a Subsidiary of the Borrower; provided that (A) such Lien is not created
in contemplation of or in connection with such acquisition or such Person
becoming, or being merged into, such Subsidiary, as the case may be, (B) such
Lien shall not attach or apply to any other property or assets of the Borrower
or any of its Subsidiaries, and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes, or is merged into, such Subsidiary, as the case may be, and any
extension, renewal, refunding or refinancing thereof, so long as the aggregate
principal amount so extended, renewed, refunded or refinanced is not increased,
and (ii) Lien securing Indebtedness in respect of purchase money obligations for
the acquisition, lease, construction or improvement of fixed assets or Capital
Lease Obligations, provided that (A) such Lien only attaches to such fixed
assets being acquired, leased, constructed or improved and (B) the Indebtedness
secured by such Lien does not exceed the cost or fair market value, whichever is
lower, of the fixed assets being acquired, leased, constructed or improved on
the date of acquisition, lease, construction or improvement; provided that the
aggregate principal amount of Indebtedness at any time outstanding secured by a
Lien described in this subsection (r) shall not exceed an amount equal to 5% of
the Consolidated Tangible Assets at such time;

 

(s)                                  Liens incurred in connection with an
obligation to cash collateralize letters of credit or swing line loans; and

 

(t)                                    Liens, in addition to those listed above,
securing Indebtedness and other obligations in an aggregate amount at any time
not exceeding the greater of (i) $50,000,000 and (ii) 2.5% of Consolidated
Tangible Assets.

 

7.02                        Investments.  Make any Investments, except:

 

(a)                                  Investments held by the Borrower or such
Subsidiary in the form of cash, cash equivalents or other Short Term
Investments;

 

(b)                                 loans and advances to officers, directors
and employees of the Borrower or any of its Subsidiaries in an aggregate amount
not to exceed $10,000,000 at any time outstanding, for travel, entertainment,
relocation, payroll, office equipment, tuition and analogous ordinary business
purposes;

 

(c)                                  Investments of the Borrower in any
Subsidiary and Investments of any Subsidiary in the Borrower or in another
Subsidiary;

 

(d)                                 Permitted Acquisitions;

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and Investments in account debtors received in
connection with a proceeding under any Debtor Relief Laws in settlement of the
obligations of account debtors;

 

54

--------------------------------------------------------------------------------


 

(f)                                    Promissory notes, earn-outs, other
contingent payment obligations and other non-cash consideration received by the
Borrower or any of its Subsidiaries as partial payment of the total
consideration of any Disposition made in accordance with Section 7.04(f);

 

(g)                                 Guarantees of the Borrower or any Subsidiary
in respect of Indebtedness of the Borrower or any Subsidiary;

 

(h)                                 Investments comprised of the purchase of
receivables from other energy marketers as required from time to time by one or
more applicable Governmental Authorities;

 

(i)                                     Investments existing on the date hereof
and set forth on Schedule 7.02;

 

(j)                                     Investments in investment-grade issuers
that are held by the Borrower or any Subsidiary not longer than eighteen months;
and

 

(k)                                  other Investments not otherwise permitted
hereunder and not exceeding the greater of (i) $50,000,000 and (ii) 2.5% of
Consolidated Tangible Assets, in the aggregate at any time.

 

7.03                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

(a)                                  any Subsidiary may merge, dissolve,
liquidate or consolidate with or into (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries;

 

(b)                                 any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Subsidiary; provided that if the transferor in such a
transaction is a wholly-owned Subsidiary, then the transferee must either be the
Borrower or a wholly-owned Subsidiary;

 

(c)                                  the Borrower may merge with any Person
(other than a Subsidiary) in the Acquisition Transaction or a transaction
permitted by Section 7.02(d); provided that (i) the Borrower shall be the
continuing or surviving Person and (ii) immediately before and after such merger
there shall not exist any Default or Event of Default; and

 

(d)                                 any Subsidiary may merge with any Person
(other than the Borrower or a Subsidiary in a transaction permitted by
Section 7.02(d); provided that (i) the Subsidiary shall be the continuing or
surviving Person and (ii) immediately before and after such merger there shall
not exist any Default or Event of Default.

 

7.04                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 

55

--------------------------------------------------------------------------------


 

(a)                                  Dispositions of surplus, obsolete or worn
out property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions of property by any Subsidiary
to the Borrower or to a wholly-owned Subsidiary;

 

(e)                                  Dispositions permitted by Sections 7.01,
7.02 and 7.03;

 

(f)                                    Dispositions of property having a fair
market value of less than $5,000,000 individually; and

 

(g)                                 Dispositions by the Borrower and its
Subsidiaries not otherwise permitted under this Section 7.04 so long as (A) the
aggregate amount (based upon the fair market value of the assets) of all
property sold or otherwise disposed pursuant to all such Dispositions on and
after the Closing Date at the time of and after giving effect to any such
Disposition does not constitute a Substantial Portion of the property of the
Borrower and its Subsidiaries and (B) at least 80% of the total consideration
received by the Borrower or any of its Subsidiaries, as applicable, for such
Disposition or series of Dispositions consists of cash or cash equivalents;

 

provided, however, that any Disposition pursuant to clauses (a) through
(g) shall be for fair market value.

 

7.05                        Change in Nature of Business.  Engage in any
business if, as a result, the general nature of the business, taken on a
consolidated basis, that would then be engaged in by the Borrower and its
Subsidiaries would be substantially changed from the general nature of the
business engaged in by the Borrower and its Subsidiaries on the Closing Date.

 

7.06                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Borrower and any of its Subsidiaries or between and among any Subsidiaries,
(b) sales of goods by the Borrower or any of its Subsidiaries to an Affiliate
for use or distribution outside the United States that in the good faith
judgment of the Borrower complies with any applicable legal requirements of the
Code, (c) agreements and transactions with and payments to officers, directors
and shareholders that are either (i) entered into in the ordinary course of
business and not prohibited by any of the provisions of this Agreement or
(ii) entered into outside the ordinary course of business, approved by the
directors

 

56

--------------------------------------------------------------------------------


 

or shareholders of the Borrower, and not prohibited by any of the provisions of
this Agreement, or (d) the issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock option and stock ownership plans or similar
employee benefit plans and other compensation arrangements with respect to the
procurement of services with their respective officers and employees, and any
employment agreements entered into by Borrower or any Subsidiary, in each case
approved by the Borrower or any Subsidiary in good faith.

 

7.07                        Burdensome Agreements.  Except with respect to the
Existing DP&L Credit Facilities, enter into any Contractual Obligation that
limits the ability of any Subsidiary to make Restricted Payments to the Borrower
or to otherwise transfer property to the Borrower, which could reasonably be
expected to result in a Material Adverse Effect.

 

7.08                        Swap Agreements.  Enter into any Swap Contract other
than any Swap Contract entered into by such Person pursuant to which such Person
has hedged its reasonably estimated interest rate, foreign currency or power and
other commodity exposure, and not for speculative purposes.

 

7.09                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.10                        Accounting Changes.  Make any change in its fiscal
year.

 

7.11                        Financial Covenant.  (a) At any time prior to the
consummation of the Acquisition Transaction, permit the ratio of Consolidated
Total Debt to Consolidated Total Capitalization at any time to be greater than
0.65 to 1.00.

 

(b)                                 At any time after the consummation of the
Acquisition Transaction, permit the ratio of Consolidated Total Debt to
Consolidated Total Capitalization at any time to be greater than 0.70 to 1.00.

 

(c)                                  Upon the occurrence and at all times during
the continuance of a Ratings Event, permit the Consolidated Interest Coverage
Ratio as of the end of any fiscal quarter of the Borrower to be less than 2.50
to 1.00.

 

ARTICLE VIII.               EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                  Non-Payment.  The Borrower fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or (ii) within five days after the same becomes due, any interest on any Loan,
any fee due hereunder or under any other Loan Document or any other amount
payable hereunder or under any other Loan Document; or

 

57

--------------------------------------------------------------------------------


 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02, 6.03, 6.05, 6.10, 6.11 or 6.12 or Article VII; or

 

(c)                                  Other Defaults.  The Borrower fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after notice thereof from the
Administrative Agent to the Borrower; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made by or on
behalf of the Borrower herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made; or

 

(e)                                  Cross-Default.  (i) The Borrower or any
Subsidiary (A) defaults in any payment (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise and after applicable notices have
been given and grace periods have expired) in respect of any Indebtedness or
Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate outstanding principal amount (including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $50,000,000, or (B) defaults in the performance of any other agreement
or condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto (after all
applicable notices have been given and grace periods have expired), or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required and after all applicable grace periods have expired, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $50,000,000; or

 

(f)                                    Insolvency Proceedings, Etc.  The
Borrower or any of its Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 consecutive calendar days; or any

 

58

--------------------------------------------------------------------------------


 

proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 consecutive calendar days,
or an order for relief is entered in any such proceeding; or

 

(g)                                 Inability to Pay Debts.  The Borrower or any
Subsidiary becomes unable or admits in writing its inability to pay its debts as
they become due; or

 

(h)                                 Judgments.  There is entered against the
Borrower or any Subsidiary (i) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding $50,000,000 (to the extent not covered by third-party insurance as to
which the insurer does not dispute coverage), and (A) enforcement proceedings
are commenced by any creditor upon such judgment or order, or (B) there is a
period of 30 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted in liability
of the Borrower under Title IV of ERISA to the Pension Plan, a Multiemployer
Plan or the PBGC in an aggregate amount in excess of $50,000,000, and the
Borrower or any ERISA Affiliate fails to make any payment in satisfaction of
such liability after the expiration of any applicable grace period, in
accordance with applicable law or any agreement entered into in respect thereof,
(ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $50,000,000 or (iii) an ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which could
reasonably be expected to result in a Material Adverse Effect; or

 

(j)                                     Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or the Borrower or
any of its Affiliates contests in any manner the validity or enforceability of
any Loan Document; or the Borrower denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document; or

 

(k)                                  Change of Control.  There occurs any Change
of Control other than a Change of Control resulting from (i) the Acquisition
Transaction or (ii) the pledge (but not the foreclosure, any transfer-in-lieu of
foreclosure or any other transfer except as collateral security) by AES or a
subsidiary of AES of any equity interest in the Borrower to secure its corporate
obligations.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                  declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments and obligation shall be
terminated;

 

59

--------------------------------------------------------------------------------


 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(c)                                  exercise on behalf of itself and the
Lenders, all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable in each case without further act of the Administrative Agent or any
Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.16, be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent to the extent required to
be reimbursed hereunder and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders to the extent required to be reimbursed hereunder and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX.                       ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders
hereby irrevocably appoints PNC Bank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to

 

60

--------------------------------------------------------------------------------


 

exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, and the Lenders, and the Borrower shall not have
rights as a third party beneficiary of any of such provisions, except as
provided in Section 9.06.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) and (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

61

--------------------------------------------------------------------------------


 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, except as it relates to
enforceability against the Administrative Agent or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the prior written consent of the
Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, which shall be a commercial bank organized and licensed
under the laws of the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
with the prior written consent of the Borrower (so long as no Event of Default
has occurred and

 

62

--------------------------------------------------------------------------------


 

is continuing), appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section), except for its obligations under
Section 10.07.  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Co-Syndication Agents, Documentation
Agent, the Joint Lead Arrangers or Joint Book Managers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of

 

63

--------------------------------------------------------------------------------


 

whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.09 and
10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

ARTICLE X.  MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

 

64

--------------------------------------------------------------------------------


 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or (subject to clause (ii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (ii) to amend or waive compliance with any covenant hereunder (or any
defined term used therein) even if the effect of such amendment or waiver would
be to reduce the rate of interest on any Loan or to reduce any fee payable
hereunder;

 

(d)                                 change Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender; or

 

(e)                                  change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) the Fee Letters may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (iii) the Administrative Agent may, with the written
consent of the Borrower, amend, modify or supplement this Agreement to cure any
obvious error or omission.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

65

--------------------------------------------------------------------------------


 

(i)                                     if to the Borrower, the Administrative
Agent or PNC Bank in its capacity as a Lender to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent (which in turn has promptly
notified the Borrower) that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY

 

66

--------------------------------------------------------------------------------


 

OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower and the Administrative Agent may change its address, electronic mail
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, electronic mail address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Term Loan Notices) purportedly given
by a Responsible Officer of the Borrower even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, the Borrower or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor

 

67

--------------------------------------------------------------------------------


 

shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.13, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                  Costs and Expenses.  Subject to the
provisions of the Fee Letters, the Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower arising

 

68

--------------------------------------------------------------------------------


 

out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses, (A) (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (B) arise out of any
claim, litigation, investigation or proceeding that does not involve an act or
omission by the Borrower or any of its affiliates and that is brought by an
Indemnitee against any other Indemnitee.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity. 
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee referred to in subsection (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information

 

69

--------------------------------------------------------------------------------


 

transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                    Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.  The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (other than any Defaulting Lender) and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. The Administrative Agent in its capacity as such

 

70

--------------------------------------------------------------------------------


 

may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Borrower, except in compliance with
Section 9.06.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                                in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the outstanding principal balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 and, after
giving effect to any assignment of Commitments, the assignor shall not have a
Commitment of less than $10,000,000 and the assignee shall have a Commitment of
not less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                              the consent of the Borrower (such consent not
to be unreasonably withheld) shall be required unless (1) an Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender (other than any Defaulting Lender), an Affiliate of a
Lender (other than any Defaulting Lender) or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

 

71

--------------------------------------------------------------------------------


 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
prior written consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party

 

72

--------------------------------------------------------------------------------


 

hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 10.04 and be bound by all of the provisions of this Agreement
with respect to facts and circumstances occurring prior to the effective date of
such assignment and shall continue to remain obligated under Sections 10.03,
10.07, 10.10, 10.12, 10.14, and 10.15 on and after the effective of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans; provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Each Lender, acting solely for
this purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at such Lender’s Lending Office a register for the
recordation of the names and addresses of each of its Participants, and the
amount of the participation sold to such Participant by such Lender and the
related interest amounts owing to such Participant.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in subsections (a), (b)
or (c) of the first proviso to Section 10.01 that affects such Participant. 
Subject to subsection

 

73

--------------------------------------------------------------------------------


 

(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection (b)
of this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Section
3.01 or 3.04 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant shall not be entitled to the benefits of Section 3.01
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent and the Lenders agree to maintain the
confidentiality of the Information (as defined below), and use the Information
only in connection with the transactions contemplated hereby, except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (provided that the Person to whom such
disclosure is made needs to know such Information in connection with the
transactions contemplated hereby and it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and shall have
agreed to be bound by the confidentiality and use provisions of this Section to
the same extent as if they were parties hereto and that the disclosing Person
shall be responsible for any breach of this provision), (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto on a confidential basis, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same, but no less restrictive, as those of this
Section and to which the Borrower is a beneficiary thereof, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the prior written consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or

 

74

--------------------------------------------------------------------------------


 

other known confidentiality agreement or obligation; provided that with respect
to subsections (b), (c), (e) and (f), the Administrative Agent or such Lender
provides notification to the Borrower within a reasonable time prior to any
disclosure or, if such prior notification is not reasonably practicable, then as
soon as reasonably practicable, in either case to the extent such notification
is not prohibited by the regulatory authority to which such disclosure is made,
the legal process in which such disclosure is made and applicable law, as
applicable or (y) becomes available to the Administrative Agent or any Lender on
a nonconfidential basis from a source other than the Borrower that was not known
to be bound by a confidentiality agreement or obligation.  For purposes of this
Section, “Information” means all information received from or on behalf of the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses or Affiliates, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed reasonable and
customary compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.  The obligations contained in this Section 10.07 shall survive
the expiration or termination of this Agreement.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower are owed
to a branch or office of such Lender different from the branch or office holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any right of setoff, (x) all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have.  Each Lender

 

75

--------------------------------------------------------------------------------


 

agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which

 

76

--------------------------------------------------------------------------------


 

comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other
jurisdiction.  Without limiting the foregoing provisions of this Section 10.12,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent then such provisions shall
be deemed to be in effect only to the extent not so limited.

 

10.13                 Replacement of Lenders.  (i) If any Lender requests
compensation under Section 3.04, (ii) if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 or 3.04, (iii) if any Lender gives a notice
under Section 3.02, (iv) if any Lender is a Defaulting Lender, (v) if any Lender
is a Restricted Lender (as defined below), or (vi) if the long term local issuer
credit rating, or the equivalent rating, by S&P of any Lender has dropped below
BBB+ and the long term bank deposit credit rating, or the equivalent rating, by
Moody’s has dropped below Baa1; then, in the case of clauses (i) through (v),
the Borrower, and in the case of clause (vi), the Administrative Agent, may, at
the sole expense and effort of the Borrower or, in the case of clause (vi), the
sole expense of the Borrower and the joint effort of the Borrower and the
Administrative Agent, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that:

 

(a)                                  the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to 100% of the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 in the case of any such assignment by a
Restricted Lender, the assignee must have approved in writing the substance of
the amendment, waiver or consent which caused the assignor to be a Restricted
Lender; and

 

(e)                                  such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if, a
reasonable time prior thereto, as a result of a waiver by such Lender or
otherwise, the

 

77

--------------------------------------------------------------------------------


 

circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply.

 

For the purposes of this Section 10.13, a “Restricted Lender” means a Lender
that fails to approve an amendment, waiver or consent requested by the Borrower
pursuant to Section 10.01 that has received the written approval of not less
than the Required Lenders but also requires the approval of such Lender.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

78

--------------------------------------------------------------------------------


 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers, are arm’s-length commercial transactions
between the Borrower, on the one hand, and the Administrative Agent and each
Arranger, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and each Arranger each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
each Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and any Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

79

--------------------------------------------------------------------------------


 

10.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

10.18                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

[Signature pages follow.]

 

80

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

 

DPL INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Craig L. Jackson

 

Title:

Vice President and Treasurer

 

DPL INC.

PNC Bank Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

DPL INC.

PNC Bank Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Co-Syndication Agent, Documentation Agent and as a
Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

DPL INC.

PNC Bank Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as Co-Syndication Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

DPL INC.

PNC Bank Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

DPL INC.

PNC Bank Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

DPL INC.

PNC Bank Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

DPL INC.

PNC Bank Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HUNTINGTON BANK, as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

DPL INC.

PNC Bank Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

PNC Bank, National Association

 

$

92,500,000.00

 

21.764705882

%

Bank of America, N.A.

 

$

87,500,000.00

 

20.588235294

%

Fifth Third Bank

 

$

75,000,000.00

 

17.647058824

%

U.S. Bank, National Association

 

$

75,000,000.00

 

17.647058824

%

Wells Fargo Bank

 

$

50,000,000.00

 

11.764705882

%

The Huntington National Bank

 

$

22,500,000.00

 

5.294117647

%

UBS Loan Finance LLC

 

$

22,500,000.00

 

5.294117647

%

Total

 

$

425,000,000.00

 

100.000000000

%

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

LIST OF SUBSIDIARIES

 

The Dayton Power and Light Company

 

Miami Valley Insurance Company

 

DPL Energy, LLC

 

DPL Energy Resources, Inc.

 

Miami Valley Lighting, LLC

 

Miami Valley Solar, LLC

 

DPL Dredging, LLC

 

Miami Valley Leasing, Inc.

 

Diamond Development, Inc.

 

McGregor Park, Inc.

 

MC Squared Energy Services, LLC

 

DPL Capital Trust II

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING LIENS

 

None.

 

S-3

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

EXISTING INVESTMENTS

 

The Dayton Power and Light Company owns a 4.9% equity ownership interest in Ohio
Valley Electric Corporation (OVEC), an electric generation company.

 

S-4

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

DPL Inc.

1065 Woodman Drive

Dayton, OH 45432

Attention:

Craig L. Jackson, Vice President and Treasurer

Telephone:

937-259-7220

Telecopier:

937-259-7147

Electronic Mail: craig.jackson@dplinc.com

Website Addresses:  www.dpandl.com; www.dplinc.com

U.S. Taxpayer Identification Number: 31-1163136

 

With a mandatory copy to:

 

DPL Inc.

1065 Woodman Drive

Dayton, OH 45432

Attention:

Charles J. Hofmann, Jr., Director of Treasury

Telephone:

937-259-7142

Telecopier:

937-259-7147

Electronic Mail: chuck.hofmann@dplinc.com

 

ADMINISTRATIVE AGENT:

 

Operations Contact:

Lisa Pierce

 

PNC Agency Services

 

PNC Firstside Center 4th Floor

 

500 First Avenue

 

Pittsburgh, PA 15219

Telephone:

412-762-6442

Facsimile:

412-705-8672

 

S-5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF TERM LOAN NOTICE

 

Date:                        , 20     

 

To:                              PNC Bank, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of August       ,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among DPL Inc., an Ohio corporation (the
“Borrower”), the Lenders from time to time party thereto, PNC Bank, National
Association, as Administrative Agent, U.S. Bank, National Association, Bank of
America, N.A. and Fifth Third Bank, as Co-Syndication Agents, and Bank of
America, N.A., as Documentation Agent.

 

The undersigned, on behalf of the Borrower, hereby requests (select one):

 

o  A Borrowing of
Loans                                                                                                      
o  A conversion or continuation of Loans

 

1.            
On                                                                           (a
Business Day).

 

2.             In the amount of $                                               
.

 

3.             Comprised of           
                                            .

                                             [Type of Loan requested]

 

4.             For Eurodollar Rate Loans:  with an Interest Period
of            months.

 

The Borrowing, if any, requested herein complies with clause (i) of the proviso
to the first sentence of Section 2.01 of the Agreement.

 

 

DPL Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

August         , 2011

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                                 or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of August       ,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among DPL Inc., an Ohio corporation (the
“Borrower”), the Lenders from time to time party thereto, PNC Bank, National
Association, as Administrative Agent, U.S. Bank, National Association, Bank of
America, N.A. and Fifth Third Bank, as Co-Syndication Agents, and Bank of
America, N.A., as Documentation Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

Except as permitted by Section 10.06 of the Credit Agreement, this Note may not
be assigned by the Lender to any Person.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

DPL Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                               , 20      

 

To:                              PNC Bank, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of August       ,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among DPL Inc., an Ohio corporation (the
“Borrower”), the Lenders from time to time party thereto, PNC Bank, National
Association, as Administrative Agent, U.S. Bank, National Association, Bank of
America, N.A. and Fifth Third Bank, as Co-Syndication Agents, and Bank of
America, N.A., as Documentation Agent.

 

The undersigned Responsible Officer, solely in his/her capacity as a Responsible
Officer of the Borrower and not in his/her individual capacity and without
personal liability to the Administrative Agent or the Lenders with respect
hereto, on behalf of the Borrower, hereby certifies as of the date hereof that
he/she is the                                                          of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a reasonably detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered by such
financial statements, and

 

 [select one:]

 

[to the knowledge of the undersigned, as of the date hereof no Default has
occurred and is continuing.]

 

C-1-1

--------------------------------------------------------------------------------


 

—or—

 

[to the knowledge of the undersigned, the following is a list of each such
Default and its nature and status:]

 

3.             The representations and warranties of the Borrower contained in
Article V of the Agreement are true and correct in all material respects on and
as of the date hereof, except that (i) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty is true and correct in all respects, (ii) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
(except that if a qualifier relating to materiality, Material Adverse Effect or
a similar concept applies, such representation or warranty is true and correct
in all respects), (iii) for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement, including the statements in connection
with which this Compliance Certificate is delivered and (iv) the representations
and warranties contained in Section 5.05(c) and 5.06(a)(ii) do not need to be
true and correct.

 

4.             The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate in all material respects on and
as of the date of this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                          ,                 .

 

 

 

DPL Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-1-2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

Section 7.11(a) — Consolidated Total Debt to Consolidated Total Capitalization
(to be used prior to the Acquisition Transaction).

 

I.

Consolidated Total Debt at Statement Date:

 

$

 

 

 

 

 

II.

Consolidated Total Capitalization at Statement Date:

 

 

 

 

 

 

 

 

A.

Consolidated Total Debt (Line I above):

 

$

 

 

 

 

 

 

 

B.

+ Consolidated Net Worth (less Redeemable Stocks:

 

$

 

 

 

 

 

 

 

C.

+ Preferred stock of the Borrower (that is not Redeemable Stock):

 

$

 

 

 

 

 

 

 

D.

= Consolidated Total Capitalization:

 

$

 

 

 

 

 

 

III.

Ratio (Line I ¸ Line II.D):

 

to 1.00

 

 

 

 

 

Maximum permitted:

 

0.65 to 1.00

 

Section 7.11(b) — Consolidated Total Debt to Consolidated Total Capitalization
(to be used after the Acquisition Transaction).

 

I.

Consolidated Total Debt at Statement Date:

 

$

 

 

 

 

 

 

II.

Consolidated Total Capitalization at Statement Date:

 

 

 

 

 

 

 

 

A.

Consolidated Total Debt (Line I above):

 

$

 

 

 

 

 

 

B.

+ Consolidated Net Worth (less Redeemable Stocks:

 

$

 

 

 

 

 

 

 

C.

+ Preferred stock of the Borrower (that is not Redeemable Stock):

 

$

 

 

 

 

 

 

 

D.

= Consolidated Total Capitalization:

 

$

 

 

 

 

 

 

III.

Ratio (Line I ¸ Line II.D):

 

to 1.00

 

 

 

 

 

 

Maximum permitted:

 

0.70 to 1.00

 

C-1-3

--------------------------------------------------------------------------------


 

Section 7.11 (c)— Consolidated Interest Coverage Ratio (to be used during the
continuance of a Ratings Event).

 

 

I.

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

 

 

 

 

 

 

 

 

1.

Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

2.

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

3.

Provision for income taxes for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

4.

Depreciation expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

5.

Amortization expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

6.

Non-recurring non-cash reductions for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

7.

Non-recurring cash reductions incurred for Subject Period as a result of:

 

 

 

 

 

 

 

 

 

 

 

(a)

the Acquisition Transaction

 

$

 

 

 

 

 

 

 

 

 

 

 

(b)

the early termination of Borrower’s Capital Trust II Indebtedness

 

$

 

 

 

 

 

 

 

 

 

 

 

(c)

termination of existing swap contracts (not to exceed $50,000,000.00, in the
aggregate)

 

$

 

 

 

 

 

 

 

 

 

 

= Total (Line 7(a) + 7(b) + 7(c))

 

$

 

 

 

 

 

 

 

 

 

8.

All other non-cash reductions for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

9.

Income tax credits for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

10.

Non-cash additions to Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

11.

Consolidated EBITDA (Lines II.A1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 — 9 — 10):

 

$

 

 

 

 

 

 

 

 

B.

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

 

 

 

 

C.

Consolidated Interest Coverage Ratio (Line II.A.11 ¸ Line II.B):

 

to 1.00

 

 

 

 

 

 

 

Minimum permitted:

 

2.50 to 1.00

 

C-1-4

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

Form of Assignment and Assumption

 

D-1-1

--------------------------------------------------------------------------------


 

claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.                                       Assignor[s]:

 

2.                                       Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                       Borrower:               DPL Inc., an
Ohio corporation

 

4.                                       Administrative Agent: PNC Bank,
National Association, as the administrative agent under the Credit Agreement

 

5.                                       Credit Agreement:                Credit
Agreement, dated as of August       , 2011 among the Borrower, the Lenders from
time to time party thereto, PNC Bank, National Association, as Administrative
Agent, U.S. Bank, National Association, Bank of America, N.A. and Fifth Third
Bank, as Co-Syndication Agents, and Bank of America, N.A., as Documentation
Agent.

 

6.                                       Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitment
for all Lenders(7)

 

Amount of
Commitment
Assigned

 

Percentage
Assigned of
Commitment(8)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

 

(6)  List each Assignee, as appropriate.

 

(7)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(8)  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

 

D-1-2

--------------------------------------------------------------------------------


 

[7.                                  Trade Date:           ](9)

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

[Consented to and](10) Accepted:

 

 

 

U.S. Bank, National Association, as Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

 

[Consented to:](11)

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(9)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

(10)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(11)  To be added only if the consent of the Borrower and/or other parties (e.g.
an L/C Issuer) is required by the terms of the Credit Agreement.

 

D-1-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1.      Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.      Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will

 

D-1-4

--------------------------------------------------------------------------------


 

perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

 

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

D-1-5

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

See attached.

 

D-2-1

--------------------------------------------------------------------------------


 

 

[g252071ke23i001.jpg]

JANUARY 2005

 

[g252071ke23i002.gif]

 

 

ADMINISTRATIVE QUESTIONNAIRE

DPL Inc.

 

Agent Address:

PNC Agency Services

 

Return form to:

Sharon Turner

 

PNC Firstside Center 5th Floor

 

Telephone:

412-762-4532

 

500 First Avenue

 

Facsimile:

412-705-2006

 

Pittsburgh, PA 15219

 

E-mail:

Sharon.turner@pnc.com

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly.  If your
institution is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:

 

 

Tax Id #

 

Signature Block Information:

 

 

 

·                  Signing Credit Agreement

o    Yes

o    No

 

 

 

 

 

·                  Coming in via Assignment

o    Yes

o    No

 

Type of Lender:                                                            

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle, Other-please specify)

 

Lender Parent:                                                            

 

ARTICLE I.   DOMESTIC ADDRESS

 

ARTICLE II.   EURODOLLAR ADDRESS

 

 

 

 

 

 

LSTA JANUARY 2005

 

 

 

Copyright © LSTA 2005.  All rights reserved.

 

1

--------------------------------------------------------------------------------


 

Contacts/Notification Methods:  Borrowings, Paydowns, Interest, Fees, etc.

 

 

Primary Credit Contact

 

Secondary Credit Contact

Name:

 

 

 

Company:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

Primary Operations Contact

 

Secondary Operations Contact

Name:

 

 

 

Company:

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

Bid Contact

 

L/C Contact

Name:

 

 

 

Company:

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

Foreign Currency Contact

 

 

Name:

 

 

 

Company:

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

2

--------------------------------------------------------------------------------


 

Lender’s Domestic Wire Instructions

 

*

Bank Name:

 

*

ABA/Routing No.:

 

*

Account Name:

 

*

Account No.:

 

 

FFC Account Name:

 

 

FFC Account No.:

 

 

Attention:

 

 

 

 

 

Reference:

 

 

Lender’s Foreign Wire Instructions

 

*

Currency:

 

*

Bank Name:

 

*

Swift/Routing No.:

 

*

Account Name:

 

*

Account No.:

 

 

FFC Account Name:

 

 

FFC Account No.:

 

 

Attention:

 

 

 

 

 

Reference:

 

 

Agent’s Wire Instructions

 

Bank Name:

PNC BANK, N.A.

ABA/Routing No.:

043-000-096

Account Name:

Wire Suspense – Agency Services

Account No.:

13076-001-7005

Reference:

DPL, Inc.

 

--------------------------------------------------------------------------------

*  Required Fields

 

3

--------------------------------------------------------------------------------


 

Tax Documents

 

NON-U.S. LENDER INSTITUTIONS:

 

I. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

II. Flow-Through Entities:

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we request that you submit an
original Form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income.  Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.  As we are
uncertain as to which form must be provided, we suggest you retrieve the forms
from the government website (www.irs.gov).

 

ALL FORMS MUST BE SENT TO:

SHARON TURNER, CLOSING OFFICER

PNC FIRSTSIDE CENTER

500 FIRST AVE., 5TH FLOOR

PITTSBURGH, PA  15219

PHONE:  412-762-4532

FAX:  412-705-2006

REF:  DPL, Inc.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

OPINIONS OF COUNSEL

 

See attached.

 

E-1

--------------------------------------------------------------------------------